DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
 The amendment filed on 11/7/2022 has been entered and thus claims 1-20 are currently pending in this application.
Election/Restrictions
 	The amendment to claims 11-20, filed on 11/7/2022, overcomes the restriction requirement mailed out on 9/7/2022, therefore the restriction requirement is hereby withdrawn.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 3-4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. US PGPub. 2016/0293672. 	Regarding claim 1, Yun teaches an electronic device (200, fig. 6-8) [0078] comprising a display panel (110, fig. 6) [0039], wherein the display panel (110) comprises:  	a first color component sub-pixel (red sub-pixel of PX2, fig. 6-7; hereinafter called PX2R) [0039], wherein the first color component sub-pixel (PX2R) comprises a first organic light-emitting diode (OLED in red sub-pixel of PX2, fig. 6-7; hereinafter called OLED2R) and a first color filter cell (134R of 1341, fig. 7; hereinafter called 1341R) [0090] that has a first size (t1, fig. 7) [0080]; and  	a second color component sub-pixel (red sub-pixel of PX1, fig. 6 and 8; hereinafter called PX1R) [0039], wherein the second color component sub-pixel (PX1R) comprises a second organic light-emitting diode (OLED in red sub-pixel of PX1, fig. 6-7; hereinafter called OLED1R) and a second color filter cell (134R of 1342, fig. 7; hereinafter called 1342R) [0090] that has a second size (t2, fig. 8) [0080] different from the first size (t1) of the first color filter cell (1341R) of the first color component sub-pixel (PX2R) (Yun et al., fig. 6-8). 	Regarding claim 3, Yun teaches the electronic device of claim 1, wherein the first color component sub-pixel (PX2R) and the second color component sub-pixel (PX1R) are a same color (red, [0069]) (Yun et al, fig. 6-8, [0069]). 	Regarding claim 4, Yun teaches the electronic device of claim 1, wherein: the second color component sub-pixel pixel (PX1R) is located (located in portion 122/D, fig. 6) farther from a center (closer to PX2 indicated in fig. 6) of the display panel than the first color component sub-pixel (PX2R which is in portion 121/C, fig. 6); and  	the second size (t2) of the second color filter cell (1342R) is greater than the first size (t1) of the first color filter cell (1341R) (Yun et al., fig. 6-8). 	Regarding claim 6, Yun teaches the electronic device of claim 1, wherein a first thickness (t1, fig. 7) [0080] of the first color filter cell (1341R) is less than a second thickness (t2, fig. 8) [0080] of the second color filter cell (1342R) (Yun et al., fig. 6-8, [0080]). 	Regarding claim 9, Yun teaches the electronic device of claim 1, wherein the display panel (110) comprises a third color component sub-pixel (green sub-pixel of PX2, fig. 6-7; hereinafter called PX2G) [0039] with a third color filter cell (134G of 1341, fig. 7; hereinafter called 1341G) [0090] that matches the first size (t1) of the first color filter cell (1341R) (Yun et al., fig. 7, [0080]). All R, G, B color filters of 1341 are the same thickness/size t1.
	Claims 1, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokoyama et al. US PGPub. 2020/0358036. 	Regarding claim 1, Yokoyama teaches an electronic device (100, fig. 1-3 and 21) comprising a display panel (10, fig. 3) [0046], wherein the display panel (10) comprises:  	a first color component sub-pixel (PR, fig. 3 and 21) [0038], wherein the first color component sub-pixel (PR) comprises a first organic light-emitting diode (OLED 20 in red subpixel, fig. 3; hereinafter called 20R) [0041] and a first color filter cell (51R, fig. 3 and 21) [0047] that has a first size (smallest width, hereinafter called WR, Fig. 21; see examiner’s fig. 1); and  	a second color component sub-pixel (PB, fig. 3 and 21) [0038], wherein the second color component sub-pixel (PB) comprises a second organic light-emitting diode (OLED 20 in blue subpixel, fig. 3; hereinafter called 20B) [0041] and a second color filter cell (51B, fig. 3 and 21) [0047] that has a second size (largest width, hereinafter called WB, Fig. 21; see examiner’s fig. 1) different from the first size (WR) of the first color filter cell (51R) of the first color component sub-pixel (PR) (Yokoyama et al., fig. 1-3 and 21).
    PNG
    media_image1.png
    505
    1523
    media_image1.png
    Greyscale
                               	                                     Examiner’s Fig. 1 	 	Regarding claim 5, Yokoyama teaches the electronic device of claim 1, wherein a first footprint (WR*PL, examiner’s fig. 1) of the first color filter (51R) cell is smaller than a second footprint (WB*PL, examiner’s fig. 1) of the second color filter cell (51B) (Yokoyama et al, fig. 21). 	Regarding claim 7, Yokoyama teaches the electronic device of claim 1, wherein the display panel comprises a third color component sub-pixel (PG, fig. 3 and 21) [0038] with a third color filter cell (51G, fig. 3 and 21) [0047] that has a third size (middle width, hereinafter called WG, Fig. 21; see examiner’s fig. 1) different from the first size (WR) of the first color filter cell (51R) and the second size (WB) of the second color filter cell (51B) (Yokoyama et al, fig. 21). 	Regarding claim 8, Yokoyama teaches the electronic device of claim 7, wherein: the third color component sub-pixel (PG) is located between the first color component sub-pixel (PR) and the second color component sub-pixel (PB); and  	the third size (WG) of the third color filter cell (51G) is greater than the first size (WR) of the first color filter cell (51R) and less than the second size (WB) of the second color filter cell (51B) (Yokoyama et al, fig. 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US PGPub. 2016/0293672 as applied to claim 1 above, and further in view of Yokoyama et al. US PGPub. 2020/0358036.

 	Regarding claim 2, Yun does not teach the electronic device of claim 1, comprising a lens implemented in front of the display panel (110). 	However, Yokoyama teaches an electronic device (fig. 1-3) comprising a lens (610, fig. 3) [0046] implemented in front of the display panel (10, fig. 3) (Yokoyama et al., fig. 3). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to add a lens on the display panel of Yun similar to that taught by Yokoyama in because adding lenses to a display panel is well-known in the art and such material/structure is art recognized and suitable for the intended purpose of providing excellent visual field angle characteristics for the display panel (Yokoyama et al., [0088]) (see MPEP 2144.07)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an electronic device wherein “a first footprint of the first color filter cell is centered on a first normal axis of the first organic light-emitting diode; and a second footprint of the second color filter cell is off-centered from a second normal axis of the second organic light-emitting diode” as recited in claim 10 and in combination with the rest of the limitations of claim 1.
	

 	Claims 11-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a method of implementing a display panel comprising “in response to determining that the baseline panel implementation parameters are expected to result in color shift greater than the color shift threshold, determining, using the design system, adjusted panel implementation parameters to be used to implement the display panel, wherein the adjusted panel implementation parameters comprise a first adjusted size of the color filter layer that is thinner than the first size, a second adjusted size of the encapsulation layer that is thinner than the second size, or both” as recited in claim 11; and  	a display panel of an electronic device comprising “a color filter layer disposed over the encapsulation layer, wherein the color filter layer overhangs the organic light-emitting diode layer and comprises a first color filter cell of a first color component sub-pixel that has a first size and at least partially overlaps an organic light-emitting diode of a second color component sub-pixel that is a different color compared to the first color component sub-pixel, and a second color filter cell of the second color component sub-pixel that has a second size different from the first size of the first color filter cell of the first color component sub-pixel” as recited in claim 18.
 	Claims 12-17 and 19-20 are also allowed for further limiting and depending upon allowed claims 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892